Citation Nr: 0927775	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-38 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for anxiety reaction 
with depression and paranoia (psychiatric disorder).

2.  Entitlement to a initial compensable rating for residuals 
of a left hernia repair. 

3.  Entitlement to an extraschedular rating for residuals of 
a left hernia repair. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Board remanded the Veteran's appeal in November 2007.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and it may proceed with 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to an extraschedular rating for 
residuals of a left hernia repair is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was diagnosed with acute depressive reaction 
and immature personality in service.  

2.  A psychiatric disorder was not manifested during service 
and is not shown to be causally or etiologically related to 
service.

3.  The Veteran's residuals of a left hernia are not 
manifested by postoperative recurrent, readily reducible and 
well supported by truss or belt.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for a compensable schedular evaluation for 
residuals of a left hernia have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.7, Diagnostic Code (DC) 7338 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, and VA examinations.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Regarding the Veteran's claim of entitlement to service 
connection for anxiety reaction with depression and paranoia, 
complete notice was sent in February 2003 and July 2006 
letters and the claim was readjudicated in a March 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

Regarding the Veteran's claim of entitlement to a initial 
compensable rating for residuals of a left hernia repair, the 
Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  The 
claim of service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of the date of his claim, and 
a noncompensable rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating.  Although he 
was not provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, he was assigned the date of the claim 
as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).


As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, private treatment 
records, afforded the Veteran examinations to assess the 
severity of his service-connected disabilities, and assisted 
the Veteran in obtaining evidence.  Based on the foregoing, 
all known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file, and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

Service Connection 

The Veteran contends that his current psychiatric disorder 
was caused by his time in service.  He further contends that 
he was treated for a psychiatric disorder while in service.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's October 1964 induction physical examination is 
negative for complaints, treatment, or a diagnosis of a 
psychiatric disorder.  

The Veteran's service treatment records (STRs) indicate that 
he was hospitalized in July 1968 for six days, which resulted 
in a diagnosis of acute depressive reaction and immature 
personality.  During the aforementioned period of 
hospitalization, the Veteran was treated by Dr. W., who 
reported that the diagnosis of acute depressive reaction.  
Subsequently, in late July, the Veteran was readmitted to the 
hospital as he was being processed out of service.  In a late 
July 1968 medical evaluation, the Veteran reported trouble 
sleeping, nightmares, nervousness, and excessive drinking.  
The examiner indicated that the Veteran was diagnosed with 
depression by Dr. W. during his period of hospitalization in 
early July 1968, and that he was currently being hospitalized 
for depression.  The examiner diagnosed the Veteran with 
immature personality.  

A late August 1968 STR indicates that the Veteran was 
hospitalized from late July 1968 through late August 1968, 
until he was ultimately discharged from service.  During the 
course of treatment, the Veteran was noted to have difficulty 
sleeping.  The Veteran was observed playing cards and 
discussing his plans once he is discharged.  He was also 
observed to be comfortable and sarcastic.  A late August 1968 
STR indicates that the Veteran was thinking more clearly than 
he was when admitted.  On mental status examination, Dr. W. 
reported that the Veteran was alert and well oriented to 
time, place, and person; the Veteran showed some flattening 
of his affect and some minor degree of blocking.  Most of the 
Veteran's associations were appropriate.  The Veteran denied 
hallucinations and delusions.  The Veteran showed little 
insight into problem areas.  Dr. W. diagnosed the Veteran 
with acute depressive reaction manifested by excessive use of 
alcohol and failure to report for duty.  

Post-service VA outpatient treatment records dated from June 
2002 to December 2008 note psychiatric symptoms and include a 
diagnosis of major depressive disorder.        

Pursuant to the Board remand, the Veteran underwent a VA 
psychiatric examination in December 2008.  At the time, the 
Veteran reported that he was hospitalized for acute 
depressive disorder during service, as well as immature 
personality.  He indicated that he has been separated from 
his wife for 15 years, however, remains friendly with her.  
He also reported that he has four children.  The Veteran 
stated that he has been sober for the past 20 years, however, 
reported a history of gambling and financial problems.  He 
also indicated that he was mugged at gunpoint.  He is 
currently taking medication for his depression disorder.      

On mental status examination, the Veteran appeared to be 
well-groomed.  He had difficulty breathing only after a short 
walk.  His psychomotor activity was unremarkable.  His speech 
was spontaneous.  His attitude was cooperative and timid.  
His affect was constricted and his mood was anxious.  His 
thought process was goal-directed.  The Veteran denied 
delusions and hallucinations.  Regarding judgment, he 
understood the outcome of his behavior.  There was no 
inappropriate behavior, nor ritualistic behavior.  The 
Veteran does not have panic attacks, homicidal or suicidal 
thoughts.  His impulse control was good without episodes of 
violence.  

Upon review of the Veteran's claims file, the examiner noted 
the Veteran's prior hallucinations of his mother calling his 
name, however, indicated that he does not currently have 
hallucinations.  The examiner stated that the Veteran is not 
currently having paranoid ideation, but acknowledge they 
occurred in the past.  The examiner diagnosed the Veteran 
with major depressive disorder with psychotic features, 
however, stated that the Veteran is in partial remission.  
The examiner also diagnosed the Veteran with personality 
disorder NOS with paranoid and dependent traits.  He assigned 
the Veteran a GAF score of 55 and stated that the Veteran is 
currently functioning.  The examiner indicated that a 
diagnosis of personality disorder NOS is used for patients 
who have insufficient features for any better-defined 
personality disorder, but who appear to have long-standing 
traits that have caused difficulties in many life areas.  In 
the Veteran's case, his dependency and paranoid ideation may 
also be related to engrained behavior and/or cognitive 
patterns.  

Regarding the Veteran's diagnosis of major depressive 
disorder with psychotic features, the examiner opined that it 
did not begin in service.  The examiner noted that his STR's 
indicate that the Veteran had an acute depressive reaction in 
the context of alcohol abuse, as well as immature 
personality.  The examiner defined acute in the context of a 
limited time.  He further opined that there is no objective 
evidence of a chronic condition that developed from this 
treatment in July 1968.  The examiner noted that the first 
notes of any psychiatric symptoms were in the context of the 
Veteran's orthopedic problems in 1995, subsequent to a 1993 
motor vehicle accident.  The examiner opined that the 
Veteran's treatment in service was merely a complaint of 
sleep impairment.  He further indicated that the Veteran 
began psychiatric treatment in 2003, and currently, is not 
actively psychotic.  The examiner stated that the Veteran's 
psychotic symptoms have been in the context of depression and 
a separate diagnosis for psychosis is not warranted  Finally, 
the examiner indicated, that there is no evidence in the 
Veteran's claims file of the development of any psychotic 
condition developing within one year post-discharge from 
service.      

VA outpatient treatment records from January 2008 to March 
2009 note a diagnosis of major depression and indicate the 
Veteran received outpatient treatment and medication for his 
condition. 

Upon review of the evidence of record, the Board notes that 
the Veteran was diagnosed with acute depressive reaction and 
immature personality while in service.  However, the Board 
also notes that none of the VA outpatient treatment records 
or the December 2008 VA psychiatric examination report 
etiologically related the Veteran's current major depressive 
disorder with psychotic features or his personality disorder 
NOS with paranoid and dependent traits to service or any 
event is service.  Furthermore, the lack of any evidence of 
complaints or symptoms in the intervening years, as the first 
psychiatric treatment began in 2003, more than 30 years since 
active service, can be considered as a factor.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Additionally and as previously noted, the December 2008 VA 
examiner opined that the Veteran's current major depressive 
disorder with psychotic features and his personality disorder 
NOS with paranoid and dependent traits were not caused by the 
Veteran's service.  The Board finds that there is no 
probative medical evidence suggesting a link between the 
Veteran's period of service and his current psychiatric 
condition, and service connection for such disability is not 
warranted.

Increased Rating

The Veteran maintains that his service-connected residuals of 
a left hernia repair disability is more severe than currently 
rated.  In that regard, disability evaluations are determined 
by the application of a schedule of ratings, which are based 
on the average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the rating action on appeal, the RO granted service 
connection for residuals of a left hernia repair and assigned 
a noncompensable rating.  In granting service connection, the 
RO indicated that the Veteran's STRs demonstrate that he 
underwent a surgical repair of his left hernia and hydrocele 
in 1964.  The Veteran's left hernia repair, noted as a scar, 
was reported to be without complications on his July 1968 
medical evaluation examination. 

The Veteran's service-connected residuals of a left hernia 
repair is currently assigned a noncompensable evaluation 
under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7338.

Diagnostic Code 7338 provides ratings for inguinal hernia.  
Small inguinal hernia, reducible, or without true hernia 
protrusion, is rated noncompensably disabling. Inguinal 
hernia that is not operated, but is remediable, is rated 
noncompensably disabling.  Postoperative recurrent inguinal 
hernia, readily reducible, well supported by truss or belt, 
is rated 10 percent disabling.  Small inguinal hernia, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible, is rated 30 
percent disabling.  Large inguinal hernia, postoperative 
recurrent, not well supported under ordinary conditions and 
not readily reducible, when considered inoperable, is rated 
60 percent disabling.  

In a VA outpatient treatment record dated in June 2002 the 
Veteran complained of hernia pain.  Examination revealed a 
left inguinal hernia repair scar and a definite dilated 
inguinal canal on the left, with a hernia palpable on 
coughing that was not protruding.

In May 2004, a VA surgeon examined the Veteran and found no 
evidence of a hernia, bilaterally.  

Pursuant to the Board remand, the Veteran underwent a VA 
examination in December 2008.  At the time, the Veteran 
reported that his left hernia was repaired in 1964 while in 
service, without complications until 2003.  The Veteran 
reported that he has had intermittent pain of the left 
inguinal area when lifting and stretching.  He denied a 
recurrent hernia or additional surgery.  

On examination, there was a well-healed, barely visible, 
mildly hypopigmented skin line, measuring 0.2 cm wide X 6cm 
long.  This site of the prior left inguinal hernia surgical 
repair area was nontender to palpation, there was no 
elevation or depression, and no functional limitation.  There 
was no evidence of recurrent left inguinal hernia.  

Upon review of the Veteran's claims file, the examiner stated 
that there is no indication for an opinion, as there is no 
objective evidence of recurrent left inguinal hernia.  The 
examiner noted that the Veteran has been in retirement since 
2006, however, prior to that time he was employed as a 
construction worker.  Regarding occupational and daily 
activities, the examiner reported that the Veteran's post 
left inguinal hernia repair has significant effects, 
specifically, the Veteran has difficulty lifting and 
carrying, as well as pain.  The examiner further indicated 
that the Veteran's service-connected disability has a 
moderate effect on chores, exercise, and sports.   

Upon review of the evidence of record, the Board must find 
that a compensable rating for the Veteran's residuals of left 
inguinal hernia is not warranted under DC 7338.  38 C.F.R. § 
4.114, DC 7338.  The December 2008 VA examiner did not find a 
recurrent left hernia and specifically found no residuals to 
warrant a 10 percent rating.  Further, the examiner noted 
that the site of the prior left inguinal hernia surgical 
repair was nontender to palpation, without elevation or 
depression, and no functional limitation.  In addition, the 
examiner noted a barely visible, mildly hypopigmented skin 
line.  Thus, a separate rating is not warranted for the 
veteran's surgical scars.

In conclusion, a preponderance of the evidence is against the 
Veteran's claim of entitlement to a compensable disability 
rating for his residuals of a left inguinal hernia on a 
schedular basis.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  The issue of entitlement 
to an increased rating on an extraschedular basis is 
discussed in the Remand below. 

ORDER

Entitlement to service connection for anxiety reaction with 
depression and paranoia (psychiatric disorder) is denied.  

Entitlement to an initial compensable schedular rating for 
residuals of left inguinal hernia is denied. 


REMAND

During the course of the appeal, the Veteran's left hernia 
disability appears to have caused interference with 
employment.  As noted in the above decision, the Veteran 
reported that he has experienced pain due to residuals of a 
left hernia condition for several years.  In addition, the 
Veteran reported that prior to 2006, he worked as a 
construction worker.  In this regard, the December 2008 VA 
examiner noted that that Veteran's service-connected 
residuals of a left hernia condition has significant effects 
on his usual occupation, specifically, he has difficulty 
lifting and carrying.  The RO has not addressed the issue of 
extraschedular consideration for the service-connected issue 
on appeal.  

The Board is precluded from assigning an extra-schedular 
rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (19960.  Although 
the Board may not assign an extraschedular rating in the 
first instance, it must specifically adjudicate whether to 
refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008). 

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

The Veteran stated that he has not worked as a construction 
worker since 2006 and that his left hernia condition prevents 
him from lifting and carrying, which are required when 
working in the field of construction.  The rating criteria do 
not contemplate severe pain, such as that complained of by 
the Veteran, that prevents a claimant from performing his 
chosen profession.

The issue of entitlement to extra-schedular compensation for 
the Veteran's service-connected residuals of left hernia 
repair is remanded for referral to the Director of the 
Compensation and Pension Service in accordance with 38 C.F.R. 
§ 3.321(b)(1).  


Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for an 
initial compensable rating for residuals 
of a left hernia to the Director of 
Compensation and Pension Service pursuant 
to the provisions of 38 C.F.R. § 3.321(b) 
for consideration of whether an 
extraschedular rating is warranted.

2.  If the claim is denied, issue a 
supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


